DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 16-30, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19305364.2 filed on 03/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16, 18–22, and 30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dengfeng et al. (CN 108590918A), (hereinafter Dengfeng).
Regarding Claim 16 Dengfeng teaches 
A method for detecting a fatigue undergone on at least one specific location of a hydraulic unit (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location of hydraulic unit ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue by cumulative stress)  collecting instrument through a signal line.”), comprising remotely querying at least one fatigue indicator via a wired or wireless connection (Page 9, Section 1.2.2., “During the test, the test device was installed on the top of the main shaft of the unit. During the test, the output signal of the rotating component resistance strain gauge (i.e. fatigue indicator ) was collected by wireless remote start and stop strain(i.e. remotely queried)”), wherein the fatigue indicator detects the fatigue at the specific location (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue by cumulative stress)  collecting instrument through a signal line.”).
Regarding Claim 18, Dengfeng teaches wherein the fatigue indicator is positioned away from the specific location (Fig 2 (b), 7 and 8 are fatigue indicator , Page 10, section 3.2.2, line 8-10, “When the blade is close to the lower ring, the measuring point (SG7, SG8) is tensile stress at the front side (SG7), which increases with the increase of load, and the back surface (SG8) is compressive stress, which decreases with the increase of load.” When point 1 and 3 in Fig 2(a) are fault indicator SG1 and SG3 at specific location then SG7 and SG8 are the fatigue indicator positioned away from the specific location. ).
Regarding Claim 19, Dengfeng teaches wherein the fatigue indicator is located on a dry surface of the hydraulic unit (Fig 2 (a), point 1-3, Page 9, Section 1.2.1, line 1-3, “the measuring points (i.e. fatigue indicator) of the blade stress test are arranged at the water outlet side of two adjacent blades (i.e. this blades are part of hydraulic unit  as mentioned as “water turbine “ in Abstract last line ), wherein each blade has a water outlet edge near (i.e. this is edge not the outlet point so it remain dry) the upper crown to mount the resistance strain gauge SG1~ SG3 (i.e. fatigue indicator)”).
Regarding Claim 20, Dengfeng teaches wherein the fatigue indicator is located on a watered surface of the hydraulic unit (Fig 2(b), point 7-8, Page 9, Section 1.2.1, line 4-5, “the resistance strain gauges SG7 and SG8 (i.e. fatigue indicator) are respectively mounted on the front and back sides of the blade water (i.e. watered surface of hydraulic unit) outlet near the lower ring.”).
Regarding Claim 21, Dengfeng teaches wherein the hydraulic unit comprises at least one component chosen among a hydraulic machine (Abstract, line 10-11, “The on-board dynamic stress testing device and the method can be widely applied to development and safe stable operation of a water turbine (i.e. hydraulic machine)), a water or air circuit and valves, or a rotating electrical machine, and wherein the specific location is located on the component (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges (i.e. fatigue indicator ) is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location is located on the component where the component is rotor blade )  .
Regarding Claim 22, Dengfeng teaches, wherein the hydraulic unit comprises a hydraulic machine (Abstract, last line, “The on-board dynamic stress testing device and the method can be widely applied to development and safe stable operation of a water turbine (hydraulic machine) provided with a runner (Abstract, line 1-4, “The invention relates to an on-board dynamic stress testing device and a method. The method is characterized by comprising the steps that 1, runner blades are subjected to inherent  arranged to rotate around a rotation axis as soon as the hydraulic unit is in operation (Page 3, line 3-5, “The hardware technology is progressing slowly. This is mainly because the runner components are in a rotating state during the operation of the hydraulic unit”), the specific location being on the runner ( Abstract , line 3-4, “the on-board dynamic stress testing device for conducting runner blade stress testing is determined and installed in the preset testing point position (i.e. specific location ) on the runner blades”).
Regarding Claim 30, Dengfeng teaches 
A hydraulic unit, comprising a fatigue indicator configured for(Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location of hydraulic unit ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue by cumulative stress)  collecting instrument through a signal line.”) remotely queried via a wired or wireless connection (Page 9, Section 1.2.2., “During the test, the test device was installed on the top of the main shaft of the unit. During the test, the output signal of the rotating component resistance strain gauge (i.e. fatigue indicator ) was collected by wireless remote start and stop strain(i.e. remotely queried)”), wherein the fatigue indicator sensitive to a  fatigue undergone on at least one  specific location of hydraulic unit (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges (i.e. fatigue indicator ) is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue)  collecting instrument through a signal line.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Archer (US 4502337) (hereinafter Archer).
Regarding claim 17, Dengfeng teaches the limitations of claim 16.
Dengfeng further teaches wherein the fatigue indicator is sensitive to a local maximum of the fatigue at the specific location (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience 
Dengfeng is silent with regards to 
wherein the fatigue indicator is calibrated to be sensitive of the fatigue 
Archer teaches wherein the fatigue indicator is calibrated to be sensitive of the fatigue (COL 2, line 8-10, “It is advantageous to dispose on the same piece to be monitored several fatigue damage indicators calibrated for different fatigues (i.e. sensitive to fatigue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator is calibrated to be sensitive to a of the fatigue as taught by Archer in view of Dengfeng for the purpose of calibrating the fatigue indicator for different fatigue level. Therefore, this technique fatigue indicator calibration will facilitate to optimize indicators performance based on different fatigue level and ensure reliable measurement.

Claims 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Abe (US 6532825 B1) (hereinafter Abe).
Regarding claim 24, Dengfeng teaches the limitations of claim 16.
Dengfeng is silent with regards to wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter.
Abe teaches wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter  as taught by Abe in view of Dengfeng for the purpose of quantifying the fatigue amount above a threshold .Therefore, this technique of  quantifying the fatigue amount for a critical point would help to create a warning sign ahead of time and help with prediction of future damage .

Regarding claim 25 the combination of Dengfeng and Abe teaches the limitations of claim 24. 
Dengfeng is silent with regards to wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge.
Abe further teaches wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge (Fig 1, fatigue indicator -2, crack gauge -3, COL4 , line 14-19, “FIG. 1 is a top and front views of the fatigue damage detection sensor comprising an indicator plate 2 (a sensor body), a crack gauge 3 “).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge as taught by Abe in view of Dengfeng for the purpose of determining crack in the structure .Therefore, this process of having crack gauge in top face will facilitate the crack determination and effective length determination (COL 4, line 32-34).

Regarding claim 26 the combination of Dengfeng and Abe teaches the limitations of claim 24.
Dengfeng is silent with regards wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached.
Abe further teaches wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached (COL 2, line 12-19, “That is, the present invention focuses on a predetermined relationship between the length of the fatigue damage detection sensor and a required sensitivity or sensing accuracy (crack propagation  as soon as the predetermined threshold of fatigue damage is reached ( COL3, line 29-33, “In particular, based on the proportionality of the crack propagation rate da/dN to H1'5, the fatigue damage detection sensor according to this first invention can adjust the crack propagation rate da/dN to control a required sensitivity(i.e. threshold ) .Also according to COL 3, line 61-64, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack to propagate up to a predetermined threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached as taught by Abe in view of Dengfeng for the purpose of stable crack propagation .Therefore, this process of having pre-crack  would facilitate a stable crack propagation behavior by increasing the mean stress beforehand ( COL 8, line 44-49).

Regarding claim 29 the combination of Dengfeng and Abe teaches the limitations of claim 24.
Dengfeng further teaches collection of parameter by a data acquisition system via a wireless connection (Page 9, Section 1.2.2, line 3-5, “During the test, the output signal (i.e. parameter) of the rotating component resistance strain gauge was collected 
Dengfeng is silent with regards to the variation of the physical parameter.
Abe teaches the variation of the physical parameter (COL 3, line 62-66, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack (i.e. fatigue) to propagate up to a predetermined threshold this can be visually confirmed or electrically detection (i.e. a variation of a physical parameter) a crack gauge or a crack detection gauge or apparatus for an alarm or further detailed inspections.” Also according to COL 4 and line 32-38, “The crack gauge 3 preferably determines the length of a crack in the indicator plate 2 more easily when placed perpendicularly to the propagation direction of a crack propagating from the tip 5A, and may be a strain gauge 6 or a parallel arrangement of electric resistance wires (i.e. resistance variation due to strain or fatigue is an example of variation of physical parameter). A fatigue crack is formed at an end of the tip 5A beforehand, as described below in FIGS. 2 and 3.” COL 5 line 1-15 also represents equations and relation between “strain variation range ∆ K” with length variation H which is also a physical parameter.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the variation of the physical parameter as taught by Abe in view of Dengfeng for the purpose of transforming strain or fatigue data into a physical parameter .Therefore, this process of having pre-crack .

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Abe and further in view of  Archer (US 4409841) (hereinafter Archer’41).
Regarding claim 28 the combination of Dengfeng and Abe teaches the limitations of claim 24.
The combination of Dengfeng and Abe is silent with regards to wherein the at least one fatigue indicator comprises a central section connecting two lateral sections, the central section being designed to break as soon as the predetermined threshold of the fatigue is reached.
Archer’41 teaches wherein the at least one fatigue indicator comprises a central section connecting two lateral sections (Fig 9, central section 5 and two lateral sections 1a and 1b. This figure matches with Fig 8 of instant application which is claimed in this claim), 


    PNG
    media_image1.png
    702
    691
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the at least one fatigue indicator comprises a central section connecting two lateral sections, the central section being designed to break as soon as the predetermined threshold of the fatigue is reached as taught by Archer’41 in view of Dengfeng and Abe for the purpose of portraying a different arrangement of fatigue indicator .Therefore, this special structure of fatigue damage indicator which can readily be incorporated in a part or structure liable to be subjected to repeated stresses or secured on such a part or structure and which enables instant knowledge that a predetermined fatigue stress has been reached.
Archer’41 does not explicitly teaches the central section being designed to break as soon as the predetermined threshold of the fatigue is reached
 However Archer ’41 teaches - in FIG. 9, an elongated hoisting ring 13 is provided at its ends with two attachment points 14a, 14b. The fatigue damage indicator is disposed within the ring, its members 1a and 1 b (i.e. lateral section) which are aligned in the longitudinal direction of the ring, are connected at the internal periphery of the ring (i.e. a. 14b (or in compression), the two members 1a and 1 b become further spaced apart (or approach one another). According to COL 1, line 36-41, “It is a further object of the invention to provide a fatigue damage indicator which can readily be incorporated in a part or structure liable to be subjected to repeated stresses or secured on such a part or structure and which enables instant knowledge that a predetermined fatigue (i.e. threshold) stress has been reached (COL 5, line 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to interpret the “further spaced apart “situation as described above to be interpreted as a “brake of central portion” because at one point two members in central point will not be connected any more. Therefore, this special structure of fatigue damage indicator which can brake by certain fatigue level will indicate the threshold point of fatigue.

Allowable Subject Matter
Claim 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23 the closest prior art of record Dengfeng and Olivier et al. (WO-0242638-A1) (herein after Olivier) teaches following:
Regarding Claim 23, Dengfeng teaches the limitations of claim 22.	
Olivier teaches a surface comprises two skins (11, 12) respectively constituting the component pressure side and suction side (Abstract).
However the prior art alone or in combination fails to anticipate or render obvious the  method according to claim 22, wherein the runner comprises blades each blade having a pressure side and an opposite suction side and extending from an external surface of a hollow hub, the pressure side and the suction side of the blades forming a section of hydraulic surfaces, the hollow hub further comprising an internal surface opposite to the external surface, the fatigue indicator located on the internal surface of the hollow hub so that the fatigue indicator is isolated from a stream of water or air circulating through a hydraulic channel when the hydraulic unit is in operation in combination with the rest of the claim limitations as claimed and defined by applicant in combination with the rest of the claim limitations as claimed and defined by applicant.
Regarding claim 27 the closest prior art of record Dengfeng and Abe teaches following:
The combination of Dengfeng and Abe teaches the limitations of claim 26.
Abe further teaches wherein the crack gauge comprises an electrical resistance made of conductive wires (COL4, line 32-36, and “parallel arrangement of electric resistance wires”).
However the prior art alone or in combination fails to anticipate or render obvious the  method according to claim 26, wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack in 
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Schoess ( US 6076405 ) –This art teaches detection of an acoustic rotor monitor that is an autonomous self- powered measurement instrument which can detect embedded and hidden fatigue cracks in remotely inaccessible devices such as helicopter rotor system components (Abstract).
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862